 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTOPHER SELDON,                                Case No. 1:17-cv-01421-DAD-SAB

12                   Plaintiff,                          ORDER ADDRESSING SETTLEMENT
                                                         AGREEMENT AND DIRECTING PARTIES
13           v.                                          TO FILE DISPOSITIVE DOCUMENTS BY
                                                         NOVEMBER 9, 2018
14    GEORGE BROWN SPORTS CLUB - PALM,
      LLC, et al.,
15
                     Defendants.
16

17
            On October 26, 2018, the parties filed a court enforceable settlement agreement
18
     requesting the Court to retain jurisdiction to enforce the terms of the settlement agreement. (ECF
19
     No. 30.) The Court notes that the terms relating to damages, attorneys’ fees, expenses, and costs
20
     has been redacted from the document. Pursuant to Local Rule 140, only certain enumerated
21
     categories of information are to be redacted, with all other types of information to be redacted
22
     only pursuant to authorization by the Court. The information redacted does not appear to fall
23
     within these enumerated categories, and the parties have not obtained authorization from the
24
     Court to redact such materials. If the parties wish to file such document with redactions, an
25
     order authorizing redaction should be sought. L.R. 140(b). To file a redacted document, the
26
     Court will require the party to show good cause for documents attached to a nondispositive
27
     motion or compelling reasons for documents attached to a dispositive motion. Pintos v.
28


                                                     1
 1 Pacific Creditors Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009).

 2          The parties were ordered to file appropriate dismissal documents by November 9,

 3 2018. (ECF No. 29.) To the extent the parties are requesting for the case to remain open

 4 until the terms of the settlement have been executed, the Court declines to do so. If the

 5 parties have reached settlement, they must file a stipulation of dismissal signed by all

 6 parties who have appeared. Additionally, if the parties seek for the Court to maintain

 7 jurisdiction over the settlement, they must make a specific showing that it is necessary in

 8 this action.

 9          Accordingly, it is HEREBY ORDERED that the parties shall file a stipulation of

10 dismissal on or before November 9, 2018.

11
     IT IS SO ORDERED.
12

13 Dated:     October 29, 2018
                                                    UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                2
